PD-0296-15

             0£jQSiLJ-SSuf. /qo^QlsJcb-^^Ar CX^AiSlDhLofi


jpoQhida-hL-SiiII uai- issued, '         __

                     \ThauK yau^

                                              ^J£-Q32£S-


                                      ASl&h&SZ.
                                       k^cdyJ^J7&U±

   BlgfS&
    jUttllM
 v3




m
-j

•-'•

f\)
u
n
(I!
O
m




                        p
                                      •^ yi
                    o   -s
            t5
                             Q
                             ^              n



            •^
            X       Q            13
                        D
                             C   -& 35
                                      3d
                        ^             - ,   -,.•

            N
                   cT   Hi       nun
                                 I 111 j j
                 '•C5

                  5 M
                        O
       \h